Citation Nr: 0620609	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In November 2005, the Board remanded the 
issue for further development.


FINDINGS OF FACT

On balance, the evidence of record supports a finding that 
chronic right knee strain was manifested during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
chronic right knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In a July 2001 letter, issued prior to the initial agency of 
original jurisdiction decision, VA informed the veteran of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  In addition, the letter informed him of the types 
of evidence that can help substantiate his claim and asked 
him to send the information describing the additional 
evidence or the evidence itself.  The letter also asked him 
to send any additional medical evidence that he had.  Thus, 
as a practical matter, the Board finds that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  Moreover, in June and November 
2005 letters, VA specifically asked him to send any evidence 
in his possession that pertains to his claim.  Since the 
issuance of the above letters, the veteran has not submitted 
any additional evidence in support of his claim.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, because the claim for service connection for 
a right knee disorder is being granted, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the veteran's claims file consist of his 
service medical records, post-service VA medical records, VA 
examination reports, and statements made by the veteran in 
support of his claim.  The veteran has not indicated any 
outstanding private medical records.  Thus, the Board 
observes that all available evidence has been obtained and 
associated with the claims file.




II.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

The veteran contends, in essence, that he has a right knee 
disorder that was incurred in active service.  Specifically, 
he contends that it is due to the ship's working environment 
- metal decks that grated his knee when he walked.  He 
asserts that he was required to wear safety shoes at all 
times in the workcenter and that they provided little or no 
shock absorption.  He also asserts that his right knee pain 
was aggravated by carrying heavy loads and working in awkward 
positions.

The veteran's service medical records reflect complaints of 
right knee pain, findings of some tenderness, an assessment 
of right knee strain, and a treatment program of physical 
therapy.  The veteran also complained of knee pain at his 
separation examination; however, evaluation of the lower 
extremities was normal.  Post service, a December 2003 VA 
examination report reflects complaints of right knee pain, 
findings of mild tenderness and crepitus along with normal X-
rays, and a diagnosis of chronic right knee strain.  

Upon VA examination in January 2006, the veteran complained 
of giving way, instability, pain, stiffness, and effusion; 
however, examination showed range of motion from 0 to 130 
degrees, which was his maximum due to muscular development, 
with no indications of pain and no evidence of crepitation, 
instability, or other abnormality.  X-rays were again normal.  
The examiner's assessment was that, although there is 
occasional right knee pain, there is no evidence of a chronic 
strain.  The examiner commented that there were no findings 
of a continuing disability either in his military history, 
service medical records, or objective findings on his 
physical examination showing a continuing disability.  
Lastly, the examiner stated that there is no specific 
objective finding for a complaint of continuing right knee 
pain.

In reviewing the totality of the record evidence, the Board 
determines that with the resolution of all reasonable doubt 
in the veteran's favor, service connection for chronic right 
knee strain is warranted.  In this context, the record is 
equivocal as to whether this disability is of service origin.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, or any other point, such doubt will 
be resolved in favor of the claimant.  A reasonable doubt is 
one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b).

In this case, the veteran's contention that he developed 
chronic right knee strain as a result of his military service 
is supported by the medical diagnosis rendered while serving 
on active duty, his complaints of right knee pain at service 
separation, as well as the medical diagnosis rendered during 
a VA examination in December 2003; and is opposed by the 
medical diagnosis made during a VA examination in January 
2006.  However, the veteran's medical record as a whole lends 
support, in effect, to both the foregoing opinions.  In such 
cases, where the evidentiary record is evenly balanced, the 
benefit of the doubt must be resolved in favor of the 
veteran.  Thus, with the resolution of the reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for chronic right knee strain is warranted.


ORDER

Service connection for chronic right knee strain is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


